DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a control module configured to output a control signal to a switch module in response to a gate low voltage signal of the liquid crystal display panel while the liquid crystal display  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6, 10-16, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claims 1, 11: It recites “a control module configured to output a control signal to a switch module in response to a gate low voltage signal of the liquid crystal display panel while the liquid crystal display device is turned on; and the switch module, wherein the switch module is configured to apply a common voltage signal to the liquid crystal display panel in response to the control signal while the liquid crystal display device is turned on, wherein the gate low voltage signal indicates a voltage applied to a control electrode of the switch transistor of the liquid crystal display panel through a gate drive circuit of the liquid crystal display device, and the switch transistor of the liquid crystal display panel is turned off responsive to the gate low voltage signal.” However, the replacement drawing Fig. 3 and Fig. 4 show a contradicted relationship between a control module and a switch module. For example, Fig. 3 shows a control module 20 is connected to a gate drive circuit for receiving a gate control signal; and a 
As to claims 2-6, 10, 12-16, 20: Claims 2-6, 10, 12-16, 20 are dependent claims of claims 1 and 10 respectively. Therefore, claims 2-6, 10, 12-16, 20 are rejected with same rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6, 10-16, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
As to claims 1, 10: The omitted structural cooperative relationships are: “a control module configured to output a control signal to a switch module in response to a gate low voltage signal of the liquid crystal display panel while the liquid crystal display device is turned on; and the switch module, wherein the switch module is configured to apply a common voltage signal to the liquid crystal display panel in response to the control signal while the liquid crystal display device is turned on, wherein the gate low voltage signal indicates a voltage applied to a control electrode of the switch transistor 
As to claims 2-6, 11-16, 20: Claims 2-6, 10, 12-16, 20 are dependent claims of claims 1 and 10 respectively. Therefore, claims 2-6, 10, 12-16, 20 are rejected with same rationale.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-11, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al (US 2009/0015527 A1).
As to claim 1: Chung discloses a voltage applying circuit applied to a liquid crystal display device having a liquid crystal display panel having a plurality of pixels (Figs. 1-10, “a voltage applying circuit 27” applied to a liquid crystal display device having a liquid crystal display panel having “a plurality of pixels 13”; Abstract), and each of the pixels having a switch transistor, a pixel electrode coupled to a first electrode of the switch transistor, and a common electrode (Figs. 1-10, each of the pixels having “a switch transistor 20”, “a pixel electrode” coupled to a first electrode of the switch transistor, and “a common electrode”; ¶0003-0009, wherein one terminal of a storage capacitor represents the pixel electrode, and other terminal of the storage capacitor represents the common electrode), wherein the voltage applying circuit comprises: 
a control module configured to output a control signal to a switch module in response to a gate low voltage signal of the liquid crystal display panel while the liquid crystal display device is turned on (Figs. 1-10, “a control module 271” configured to output a control signal to “a switch module 272” in response to a gate low voltage signal of the liquid crystal display panel while the liquid crystal display device is turned on; ¶0028-0034, wherein a high-voltage scan signal represents a gate low voltage signal is applied to the liquid crystal display to have the liquid crystal display panel is turned on) and 
the switch module, wherein the switch module is configured to apply a common voltage signal to the liquid crystal display panel in response to the control signal while the liquid crystal display device is turned on (Figs. 1-10, the switch module 272”, 
wherein the gate low voltage signal indicates a voltage applied to a control electrode of the switch transistor of the liquid crystal display panel through a gate drive circuit of the liquid crystal display device, the switch transistor of the liquid crystal display panel is turned off responsive to the gate low voltage signal (Figs. 1-10, the gate low voltage signal indicates a voltage applied to “a control electrode of the switch transistor 20” of the liquid crystal display panel through “a gate drive circuit 42 of the liquid crystal display device”, the switch transistor 20 of the liquid crystal display panel is turned off responsive to the gate low voltage signal; ¶0028-0033, wherein a low-voltage scan signal represents the gate low voltage signal to a control electrode of the switch transistor of the liquid crystal display panel).  
As to claim 11: Chung discloses a liquid crystal display device (Figs. 1-10, a liquid crystal display device”; Abstract) comprising: 
a liquid crystal display panel and a voltage apply circuit (Figs. 1-10, a liquid crystal display panel and “a voltage apply circuit 27”; Abstract; ¶0026), wherein the liquid crystal panel comprises having a plurality of pixels (Figs. 1-10, a liquid crystal display panel having “a plurality of pixels 13”; Abstract; ¶0026), and each of the pixels having a switch transistor, a pixel electrode coupled to a first electrode of the switch transistor, and a common electrode (Figs. 1-10, each of the pixels having “a switch transistor 20”, “a pixel electrode” coupled to a first electrode of the switch transistor, and “a common electrode”; ¶0003-0009, wherein one terminal of a storage capacitor 
a control module configured to output a control signal to a switch module in response to a gate low voltage signal of the liquid crystal display panel while the liquid crystal display device is turned on (Figs. 1-10, “a control module 271” configured to output a control signal to “a switch module 272” in response to a gate low voltage signal of the liquid crystal display panel while the liquid crystal display device is turned on; ¶0028-0034, wherein a high-voltage scan signal represents a gate low voltage signal is applied to the liquid crystal display to have the liquid crystal display panel is turned on) and 
the switch module, wherein the switch module is configured to apply a common voltage signal to the liquid crystal display panel in response to the control signal while the liquid crystal display device is turned on (Figs. 1-10, the switch module 272”, configured to apply “a common voltage signal V1” to the liquid crystal display panel in response to the control signal while the liquid crystal display device is turned on; ¶0028-0035), 
wherein the gate low voltage signal indicates a voltage applied to a control electrode of the switch transistor of the liquid crystal display panel through a gate drive circuit of the liquid crystal display device, the switch transistor of the liquid crystal display panel is turned off responsive to the gate low voltage signal (Figs. 1-10, the gate low voltage signal indicates a voltage applied to “a control electrode of the switch transistor 20” of the liquid crystal display panel through “a gate drive circuit 42 of the liquid crystal display device”, the switch transistor 20 of the liquid crystal display panel is 
As to claims 10, 20: Chung the voltage applying circuit is a common voltage applying circuit configured to apply the common voltage signal to the liquid crystal display panel (Figs. 1-10, Abstract, ¶0018-0019, 0037-0038).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-3, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (US 2009/0015527 A1) as applied to claims 1, 11 above, and further in view of Zheng et al (US 2014/0376143 A1).
As to claims 2, 12: Chung discloses the switch module comprises a PNP type transistor. Chung does not expressly disclose wherein the switch module comprises a PNP type triode and a first resistor, wherein a first terminal of the first resistor is coupled to an emitter of the PNP type triode, and a second terminal of the first resistor is coupled to a base of the PNP type triode, and wherein the base of the PNP type triode is configured to receive the control signal, the emitter of the PNP type triode is configured to receive the common voltage signal, and a collector of the PNP type triode 
(a characteristic of a P-type transistor vs. a characteristic of a PNP triode):

    PNG
    media_image1.png
    297
    350
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    278
    377
    media_image2.png
    Greyscale


As to claims 3, 13: claims 3, 13 are dependent claims of claims 2 and 12. The prior art Zheng further discloses claim limitation of the first resistor is configured to turn on the PNP type triode based on the common voltage signal and the control signal (Fig. 5 shows the first resistor is configured to turn on the PNP type triode based on the common voltage signal and the control signal). In addition, the same motivation is used as the rejection of claims 3, 13.  

Claim(s) 4-5, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (US 2009/0015527 A1) in view of Zheng et al (US 2014/0376143 A1), as applied to claims 2, 12 above, and further in view of Jim Dearden (July 1, 2013, https://electronics.stackexchange.com/questions/74629/running-a-mosfet-from-a-transistor-for-a-fan-controller).
As to claims 4, 14: Zheng teaches the switch module comprises the PNP triode (Fig. 5, the PNP type triode 1133).
Chung and Zheng do not expressly disclose the control module comprises an NPN type triode, a second resistor, and a third resistor, wherein a first terminal of the second resistor is coupled to an emitter of the NPN type triode and is configured to receive the gate low voltage signal, a second terminal of the second resistor, a first terminal of the third resistor and a base of the NPN type triode are coupled to one another, and a collector of the NPN type triode is coupled to the base of the PNP type triode and is configured to output the control signal to the base of the PNP type triode.  However, Jim teaches a voltage applying circuit comprises a switch module including a p-type transistor; and a control module comprises an NPN type triode, a second resistor, and a third resistor, wherein a first terminal of the second resistor is coupled to an emitter of the NPN type triode and is configured to receive a low voltage signal, a second terminal of the second resistor, a first terminal of the third resistor and a base of the NPN type triode are coupled to one another, and a collector of the NPN type triode is coupled to the base of the PNP type triode and is configured to output the control signal to the base of the PNP type triode (see figure below, a switch module comprises “a P-type transistor Q2”; and a control module comprises “an NPN type triode Q1”, “a 

    PNG
    media_image3.png
    783
    915
    media_image3.png
    Greyscale

As to claims 5, 15: Claims 5, 15 are dependent claim of claims 4 and 14. The combination of the prior art Chung and Jim further disclose claim limitation of the second resistor and the third resistor are configured to turn on the NPN type triode based on the gate low voltage signal (Chung: Figs. 1-10, the gate low voltage signal; ¶0027-0028; Jim: the second resistor and the third resistor are configured to turn on the NPN type triode based on a low voltage signal). In addition, the same motivation is used as the rejection of claims 5, 15.  

Claim(s) 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (US 2009/0015527 A1) in view of Zheng et al (US 2014/0376143 A1) and Jim Dearden (July 1, 2013, https://electronics.stackexchange.com/questions/74629/running-a-mosfet-from-a-transistor-for-a-fan-controller), hereinafter Chungs as applied to claims 5 and 15 above, and further in view of Gormley et al (US 3876837).
As to claims 6, 16: Chungs does not expressly disclose wherein a second terminal of the third resistor is grounded. However, Gormley teaches a NPN triode circuit comprises a NPN type triode, a second resistor and a third resistor, and wherein a first terminal of the second resistor is coupled to an emitter of the NPN type triode and a second terminal of the second resistor is coupled to a terminal configured to receive a low voltage signal, a second terminal of the second resistor, a first terminal of the third resistor and a base of the NPN type triode are coupled to one another, and a second terminal of the third resistor is grounded (Fig. 17B, a NPN triode circuit comprises “a NPN type triode 571”, “a second resistor 572-573” and “a third resistor 574”, and wherein “a first terminal of the second resistor 572-573” is coupled to a terminal configured to receive “a low voltage signal -18v”, “a second terminal of the second resistor 572-573”, “a first terminal of the third resistor 574” and “a base of the NPN type triode 571” are coupled to one another, and “a second terminal of the third resistor” is grounded). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chungs to have the control module comprises a NPN type triode, a second resistor, and a third resistor, wherein a first terminal of the second resistor is coupled to an emitter of the NPN type triode and is configured to receive a gate low voltage signal, a second terminal of the second resistor, a first terminal of the third resistor, and a base of the NPN type triode are coupled to one another, and a second terminal of the third resistor is grounded as taught by Gormley. The motivation would have been in order to reduce effectively flicker .

Response to Arguments
Applicant’s arguments filed on January 28, 2021 have been fully considered but they are not persuasive.
Applicant argues “the amendments to the drawings are supported by the specification and drawings, as originally filed. For at least this reason, Applicants respectfully request that the objection to the drawings be withdrawn” (Arguments/Remarks, pg. 1). However, Examiner respectively disagrees.
According to the replacement drawing, Fig. 3 and Fig. 4 are contradicted each other and does describe in the claim limitation and the specification. Therefore, the drawing objection is maintained.

Applicant argues “Therefore, the gate low voltage is used to turn off the switch transistor of the liquid crystal display device instead of turning off the liquid crystal display device. Further, when the gate low voltage is applied to the switch transistor of the liquid crystal display device, the liquid crystal display device can display image. That is, the gate low voltage can be applied only when the liquid crystal display device is turned on. See id. As such, one having ordinary skill in the art would understand the metes and bounds of the claim limitations, and would be enabled to make the same. For at least these reasons, Applicants respectfully request that the rejections of claims 1-6, 
According the replacement drawing which is also a part of the specification which does not describe the claim limitation. Actually, Fig. 3 and Fig. 4 are contradicted each other, such that one of skill in the part is not enable to make and/or use the invention. Therefore, the 112 (a) and 112 (b) rejections are still maintained. 

Applicant argues “the first adjusting unit 271 is different from the control module in that (a) the first adjusting unit 271 is in response to the high-voltage scan signal that enables the TFT 20 (a switch transistor of the pixel circuit) to be turned on, while the control module in claim 1 is in response to the gate low voltage that enables the switch transistor to be turned off; and (b) the first adjusting unit 271 transmits the low voltage signal to the common electrode line 23. while in claim 1, the control module transmits the control signal to the switch module” and “Chung does not show or suggest “a control module configured to output a control signal to a switch module in response to a gate low voltage signal of the liquid crystal display panel while the liquid crystal display device is turned on” and “the switch module, wherein the switch module is configured to apply a common voltage signal to the liquid crystal display panel in response to the control signal while the liquid crystal display device is turned on,” as recited in claim 1. Further, the other references cited in the Office Action do not disclose or render obvious the limitations regarding the control module and the switch module in claim 1” (Arguments/Remark, pgs. 7-8). However, Examiner respectively disagrees.

Second, according to MPEP, “USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).” For instant case, the prior art Chung teaches a control module 271 which is connected to the gate driver circuit for receiving a gate low voltage signal, when the gate low voltage signal is a high voltage signal configured to output a control signal Vgl to a switch module 272 in response to the high voltage signal of the gate low voltage signal while the high voltage signal also turns on a switch transistor 20 of a pixel circuit for receiving an image data signal and displaying an image on the pixel circuit, the switch module, wherein the switch module i272 s configured to apply “a common voltage signal V1” to the liquid crystal display panel in response to the control signal while the liquid crystal display device is turned 
In addition, in order to overcome 102 rejection, Examiner suggests Applicant to amend claims in line with the specification and the drawing.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693